  Case 18-81822      Doc 44       Filed 02/14/19 Entered 02/14/19 09:11:26         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JAMES M. LOHMILLER, JR.              §       Case No. 18-81822
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/26/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 11/02/2018.

       5) The case was converted on 01/15/2019.

       6) Number of months from filing or conversion to last payment: 3.

       7) Number of months case was pending: 5.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81822      Doc 44       Filed 02/14/19 Entered 02/14/19 09:11:26      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,730.00
      Less amount refunded to debtor(s)                      $ 1,582.96
NET RECEIPTS                                                                      $ 147.04



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 147.04
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 147.04

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00    4,000.00        0.00       0.00        0.00
BANK OF AMERICA                     Uns          0.00         NA          NA        0.00        0.00
CANDLEWICK LAKE ASSOICATION         Sec      2,500.00    1,890.89        0.00       0.00        0.00
MUTUAL MANAGEMENT SERVICES          Uns      3,775.00         NA          NA        0.00        0.00
SANTANDER CONSUMER USA, INC         Sec          0.00   19,293.75        0.00       0.00        0.00
SPECIALIZED LOAN SERVICING          Sec     20,000.00   18,279.19        0.00       0.00        0.00
BK OF AMER                          Uns      1,783.00         NA          NA        0.00        0.00
CAPITAL ONE BANK USA NA             Uns      3,634.00    3,634.98    3,634.98       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,191.00    1,191.69    1,191.69       0.00        0.00
CREDIT FIRST NA                     Uns      1,155.00    1,155.40    1,155.40       0.00        0.00
CREDIT PROTECTION ASSO              Uns      1,571.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns     10,913.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      9,557.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      9,060.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      5,451.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      4,936.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      4,626.00         NA          NA        0.00        0.00
DEPT OF ED/NAVIENT                  Uns      3,087.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81822      Doc 44       Filed 02/14/19 Entered 02/14/19 09:11:26      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
DEPT OF ED/NAVIENT                  Uns      1,665.00         NA          NA        0.00       0.00
DEPT OF ED/NAVIENT                  Uns      1,243.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        671.00      671.74      671.74       0.00       0.00
BECKET AND LEE LLP                  Uns        347.00      330.89      330.89       0.00       0.00
MIDLAND FUNDING                     Uns      3,571.00         NA          NA        0.00       0.00
GLHEC AND AFFILIATES                Uns     11,572.00   12,062.36        0.00       0.00       0.00
GLHEC AND AFFILIATES                Uns      7,585.00   18,325.41        0.00       0.00       0.00
NAVIENT SOLUTIONS INC               Uns      6,598.00   51,347.35        0.00       0.00       0.00
NAVIENT                             Uns      4,368.00         NA          NA        0.00       0.00
APPLIED DATA FINANCE LLC            Uns      1,107.00    1,107.88    1,107.88       0.00       0.00
SYNCB/WALMART                       Uns        417.00         NA          NA        0.00       0.00
SYNCHRONY BANK                      Uns        406.00      406.13      406.13       0.00       0.00
UNITED GUARANTY COMMERCIAL          Uns     62,029.00   66,158.93   66,158.93       0.00       0.00
WEBBANK/FINGERHUT                   Uns        686.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81822      Doc 44       Filed 02/14/19 Entered 02/14/19 09:11:26    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 74,657.64           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration                $ 147.04
       Disbursements to Creditors                   $ 0.00

TOTAL DISBURSEMENTS:                                               $ 147.04




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81822        Doc 44      Filed 02/14/19 Entered 02/14/19 09:11:26               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 02/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
